DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said system" in lines 2-3 lacks antecedent basis.
Claim 7 recites the limitation “said system" in line 3 lacks antecedent basis.
Claims 2-6 are also rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 7,674,099) in view of Seo et al. (US 6,453,691).
In regard to claim 1, Dunn teaches a method to maintain operation of a Gifford McMahon (GM) expander operating at cryogenic temperatures (Abstract; ¶ 0005), said system comprising: an air cooled compressor (2) having a first supply manifold (37) and a gas return manifold (39), plurality of valves (valves 42, 48, 49) that manage the oil contained in the air cooled compressor and prevent migration of the oil to the expander (see fig. 1-4): wherein the manifolds connected the  compressor and a high pressure side of an expander (see ¶ 0017; fig. 1-4). 
Dunn teaches a system with a single compressor, but does not teach the system comprises a second compressor and a plurality of sensors to detect critical operating parameters. 
However, Seo teaches an air conditioner with a pressure regulating device comprising a plurality of compressors (compressor 12, compressor 13), wherein the first compressor (13) having a first supply side and a first return side (see the annotated figure below); the second compressor (12) having a second supply side and a second return side (see the annotated figure below); a gas supply manifold (81) connected to the respective supply side of each compressor; a gas return manifold (81) connected to the respective return side of each compressor (12, 13); a plurality valves (91, 101) to prevent gas from flowing from either compressor (12, 13) into the gas return manifold (81) (see the annotated figure 3). Seo further teaches a plurality of sensors to detect critical operating parameters connected to a controller (col. 4, line 39-47); wherein the system controller operating the air conditioning system with either compressor on and the other off and during the period when one compressor is being turned on and the other compressor is being turned off (see at least Abstract; col. 2, line 31-67 to col. 3, line 1-7; col. 4, line 48-67; fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Dunn by utilizing a second compressor and sensors, in view of the teachings of Seo in order to continuously use the system in case of a failure in one of the compressor or if there is a system advantage in operating one or the other or both of the compressors, and also to provide an automatic detect critical operating parameters of the system.
Dunn, as modified, teaches the structure required for operating the GM expander with one of the air cooled and water cooled compressors, and determining whether operation of the operating compressor has failed; and turning the operating compressor off and turning the other compressor on (e.g., using the controller of Seo; See the rejection above).
In addition, the active steps of operating, determining and turning the operating compressor off and turning the other compressor on can be performed by hand during operator monitoring of the system.
In regard to claim 2, the modified Dunn teaches the method of claim 1 wherein said turning the operating compressor off and turning the other compressor on comprise turning the operating compressor off before turning the other compressor on (This method can simply be done by the user or the controller of Seo as shown above in claim 1). 
In regard to claim 3, the modified Dunn teaches the method of claim 1 wherein said turning the operating compressor off and turning the other compressor on comprise turning the other compressor on before turning the operating compressor off (This method can simply be done by the user or the controller of Seo as shown above in claim 1).
In regard to claim 4, the modified Dunn teaches the method of claim 1 wherein said determining whether operation of the operating compressor has failed comprises: receiving signals from the sensors; and determining which sensors provide critical signals that are used to determine when to switch from the operating compressor to the other compressor (See col. 4, line 39 to col. 5, line 60; see also the rejection of claim 1).
In regard to claim 5, the modified Dunn teaches the method of claim 1 wherein the sensors include temperature sensors configured to detect temperatures to provide the critical operating parameters (See Seo, col. 4, lines 39-47; See also the rejection of claim 1 above).
In regard to claim 6, the modified Dunn teaches the method of claim 1 further comprising keeping the GM expander operating if at least one of the air cooled and water cooled compressors is turned on (This method can simply be done by the user or the controller of Seo as shown above in claim 1).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 7,674,099) in view of Goel (US 2015/0330651).
In regard to claim 7, Dunn teaches a method to conserve energy in maintaining an interior of a building at a temperature in the range of 15 to 30°C in which a Gifford McMahon (GM) expander is operating at cryogenic temperatures (See ¶ 0005), said system comprising: an air cooled compressor (2) having a first supply manifold (37) and a gas return manifold (39), plurality of valves (valves 42, 48, 49) that manage the oil contained in the air cooled compressor and prevent migration of the oil to the expander (see fig. 1-4): wherein the manifolds connected the  compressor and a high pressure side of an expander (see ¶ 0017; fig. 1-4). 
Dunn teaches a system with a single compressor, but does not teach the system comprises a second compressor and a plurality of sensors to detect critical operating parameters. 
However, Goel teaches HVAC system 100 for providing conditioned air to a structure, wherein the system comprises outdoor unit 130, controller 118, and structure 120, which contains indoor unit 140 and conditioned zone 122. Outdoor unit 130 may comprise tandem compressor 102, suction line 106, discharge line 108, and outdoor ambient temperature sensor 124. Indoor unit may comprise indoor blower 112 and evaporator 110. Conditioned zone 122 may comprise an indoor temperature sensor 126. Compressor 102 comprising compressor 204A and compressor 204B. Compressors 204A-B may each have their own suction lines 210A-B, suction ports 212A-B, Controller 118 may receive data from one or more sensors, such as sump temperature sensors 220A-B, suction pressure sensor 222, outdoor temperature sensor 124, and indoor temperature sensor 126, and use the received data to control the operation of compressors 204A-B (See para. 0018-0025). Controller 118 is implemented with control logic for selectively turning on or turning off one or more HVAC system 100 components including the compressors, wherein it comprise threshold logic 118A, which may be instructions to cause controller to stop the operation of compressor 102 or turn off one or both compressors 204A-B if they are operating outside of a threshold range. Controller 118 may determine the compressor sump super heat (CSSH) of compressors 204A-B in order to determine whether compressors 204A-B may safely operate (e.g., operate without failing and/or causing damage to compressors 204A-B). (See at least para. 0033-0037, 0040-0046). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Dunn by utilizing a second compressor and sensors with a controller, in view of the teachings of Goel in order to continuously use the system in case of a failure in one of the compressor or if there is a system advantage in operating one or the other or both of the compressors, and also to provide an automatic detect critical operating parameters of the system.
Dunn in view of Goel the structure required for operating the GM expander with one of the air cooled and water cooled compressors, including the method comprising: locating both of the air cooled and water cooled compressors inside the building (can be done by the user); and operating the GM expander with one of the air cooled and water cooled compressors, wherein the water cooled compressor is allowed to be operated when temperature outside the building is greater than the temperature inside the building and the air cooled compressor is allowed to be operated when the temperature outside the building is less than the temperature inside the building (using the outside inside sensors and controller as taught by Goel above).
In addition, the limitation “wherein the water cooled compressor is allowed to be operated when temperature outside the building is greater than the temperature inside the building and the air cooled compressor is allowed to be operated when the temperature outside the building is less than the temperature inside the building” is a contingent limitation. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763